OFFICE OF THE ATTORNEY                 GENE&&     OF ,-Ems
                                        AUSTIN




    Deer Mr. Jonset                 opinion Bo. O-3982
                                    i3et Authority of LegleZature
                                          to lsh o r ilt*
                                                        th rm3.e
                                                               OS
                                          Texas Tsohnologlacal
                                                             Cot
                                          laga land.




              It is the opinion of tihioDepartment that the
    Legislatureaen authorigs~ a 8alo or the Eale gt (LlOaIm
    of a portion or the empar of Texts6Ttmhnologl.et2
    Col.legenot ~the~~~fesneaeeeery for the use of the
    oollege to the City of Lubbod 110that t&e ei.trrpaf
    sreet aa autlitoriun.thareQn.
                 The   LoiJShtUlW       aho~l.6     pmrtds   the   aondieeration
    to ba reosbivedfor suah sale 81:dtrlee;ate
                                            the determimtion
    of the oond.&eration to an 0rti0ihtl 0s orriaials af oh*
    oollege . The fs&d.aturs is oldhad Wsitih all g@*aZKi*
I   mental   Pravda    which   reside    in   the    p@A,     subjeat to Su4h
                                                                           \